DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Brill et al. (US 2015/0224882), hereinafter Brill, in view of Hilarion et al. (US 2015/0311740), hereinafter Hilarion, in view of Nakayama (US 2014/0035520).
          Claims 1 and 14, Brill discloses in figure 1, an inductive charging system for a vehicle [see figure 1; see Abstract] having an electrical storage unit [device battery; see¶0045], comprising: 
       a first coil [primary coil (13); ¶0046] means for a charging station;
        a second coi1 [secondary coil (12); see ¶0046]  means for mounting on a vehicle, wherein the second coil means is designed to interact magnetically with the first coil means [first magnet (49); see ¶0054]; and a first positioning device [position device 15; see ¶0048]  that movably supports the first coil means [see ¶0054] , wherein the system is designed to generate, between 
              Brill does not disclose explicitly, the first coil means including a first positioning element with a convex conical shape; the second coil means including a second positioning element with a concave conical shape; wherein the first positioning element is configured to fit into the second positioning element in the defined alignment. 
          Hilairo discloses in figure 13 (as shown below), the first coil [1304] means including a first positioning element  with a convex conical shape (1310) and a second coil means including a second positioning element with a  conical shape [1312 ]; wherein the first positioning element is configured to fit into the second positioning element with the defined alignment. [Noted that according to Hilairo, the primary/charging coil (1304) is disposed inside the convex shape of the housing (1310). The secondary coil housing (1316) has concave outer surface and contains the secondary coil. During charging, the convex shape (1310) and the concave shape (1312) fit together to make aligning the transmitter (1304) and the secondary coil (1318) for better power transfer. See also ¶0032 and figure 13]

    PNG
    media_image1.png
    418
    736
    media_image1.png
    Greyscale

	It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify Brill’s apparatus and design the inductive transmitter and receiver housings with conical shapes such as concave and convex shapes as taught by Hilarion so that the corresponding inductive housing shapes make aligning the primary/transmitter and secondary/receiver coils easier, and increase power transfer efficiency. 
          Neither Brill nor Hilarion discloses a conical shape. 
     However, Nakayama discloses in figure 2, the charging station and the vehicle has conical shapes [see ¶0042]. 
	It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the transmitter and receiver housing of Brill with conical shapes as taught by Nakayama in order to show alternative designs which simplifies aligning of the center of the charging coils for obtaining strong magnetic field. 
      Further, it would have been obvious to one having ordinary skill in the art at the time the invention was made to rearrange the shape of the charging housing of the first coil (convex conical shape) and the second coil (concave conical shape) changing the location of concave 
      Further, it would have been an obvious matter of design choice to use different housing shapes, since such a modification would have involved a mere change in size or shape of a component. A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
           As to claim 2, Brill discloses  in figure 1,  wherein the first coil means is designed to generate a first constant magnetic field [electrical magnetic field is produced by the primary coil when power is supplied to the coil], and the second coil [secondary coil located in the vehicle] means is designed to generate a second constant magnetic field , wherein the first constant magnetic field and the second constant magnetic field are oriented in relation to each other in such a manner that an attractive magnetic force is generated between the first coil means and the second coil means [see ¶0054].  
           As to claim 3, Brill discloses in figure 1,  wherein the first coil means [primary coil located in the charging station]  has at least one first magnetic module that is designed to generate at least one first constant magnetic field, and the second coil  [secondary coil located in the vehicle] means has at least one second magnetic module that is designed to generate at least one second constant magnetic field, wherein the at least one first constant magnetic field and the at least one second constant magnetic field are oriented in relation to each other in such a manner that an attractive magnetic force can be generated between the first coil means and the second coil means [see ¶0054] .
          As to claim 4, Brill discloses in figure 1, wherein the at least one first magnetic module is designed as at least one first permanent magnet [magnet (49): see ¶0054-0055] or at least one 
        As to claim 5, Brill discloses in figure 1, wherein the first positioning device [element 15] movably supports the first coil means [supports coil (13)] in such a manner that at least one of a translational movement and a tilting movement of the first coil means in at least one spatial direction, out of a first original position, is possible [see ¶0046-0047].  
          As to claim 6, Brill discloses in figure 1,  wherein the first positioning device has at least one first movement device, which is designed to generate the at least one of the translational movement and the tilting movement of the first coil means in the at least one spatial direction [¶0049-0050].  

Claims 7-9, 11, 13, 15-17 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Brill in view of Hilarion, in view of Nakayama (US 2014/0035520), and in view of  Baarman et al. (US 2011/0181240), hereinafter Baarman

       As to claims 7 and 15, Brill discloses all of the claim limitations except, further comprising a second positioning device that movably supports the second coil means in such a manner that at least one of a translational movement and a tilting movement of the second coil means in at least one spatial direction, out of a second original position, is possible.  
           Baarman discloses in figure 1,a second positioning device [device 256]  that movably supports the second coil [second coil 252]  means in such a manner that at least one of a translational movement and a tilting movement of the second coil means in at least one spatial direction, out of a second original position, is possible [see ¶0084].
            It would have been obvious to a person having ordinary skill in the art at the time the invention was made to add spring loaded plunger in Brill’s apparatus as taught by Baarman in 
            As to claims 8 and 15, Brill in combinations with Baarman discloses, wherein the second positioning device has at least one second movement device, which is designed to generate the at least one of the translational movement and the tilting movement of the second coil means in at least one spatial direction [Berman discloses lifting up and down the primary coil].  
          As to claim 9, Brill in combinations with Baarman discloses, wherein at least one of the first positioning device and the second positioning device is designed to fix at least one of the first coil means and the second coil means in the defined alignment [noted that Baarman discloses during the first position the primary coil and the secondary coil aligned for charging].  
           As to claim 11, Brill in combinations with Baarman discloses 11, wherein attached to at least one of the first coil means and the second coil means is a stopper, which is designed to stop movement of at least one of the first positioning device and the second positioning device upon attainment of the defined alignment [Baarman discloses lever, pivot and hinge are used to move up and down the first coil relative to the secondary coil].
       As to claims 13 and 19, Brill in combinations with Baarman discloses, wherein at least one of the first coil means and the second coil means has a protection device arranged to protect the inductive charging system from external particles [Brill discloses using coating to protect the coils; see ¶0082].  
As to claim 16, Brill in combinations with Baarman discloses, wherein, following inductive charging of the energy storage unit of the vehicle, at least one of the first coil means and the second coil means is moved out of the defined alignment into an original position, by the 
As to claim 17, Brill in combinations with Baarman discloses, wherein the first positioning device movably supports the first coil means in such a manner that at least one of a Page 6 of 10Application No. 16/124,720 Attorney Docket No. 080437.PB236US translational movement and a tilting movement of the first coil means in at least one spatial direction, out of a first original position, is possible [according to Baarman the charging coil support moves up and down].  
             As to claim 20, Brill in combination with Baarman discloses, wherein, following inductive charging of the energy storage unit of the vehicle, at least one of the first coil means and the second coil means is moved out of the defined alignment into an original position, by the movement device [Baarman discloses the first coil /primary coil moves from the first position to the second position during charging and moving from the second position to the first position when the charging process completed]. 
           As to claim 21, Baarman discloses in figure 8, wherein the first positioning device includes rollers disposed on a lower surface of the first positioning device [noted that roller (400) is used for primary coil positioning device; see ¶007 and 0083].
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Brill in view of  Hilarion, in view of Nakayama (US 2014/0035520), and in view of , Barbul et al. (US 2015/0175025), hereinafter Barbul. 
As to claim 12, Brill discloses all of the claim limitations except, a radio-frequency positioning device that is designed to generate a radio-frequency signal in the first coil means; 
Barbul discloses in figure 1, a radio-frequency positioning device that is designed to generate a radio-frequency signal in the first coil means [see ¶0010]; and antennas [5 and 6; see ¶0045], mounted in the vehicle, that generate, from radio-frequency signals [see ¶0076] received by the antennas, a positioning signal relating to a relative position of the second coil means with respect to the first coil means, based on which positioning signal the vehicle or its driver can align the second coil means with respect to the first coil means, according to the defined alignment, to an accuracy of at least 30 cm, by moving the vehicle [see ¶0072].  
            It would have been obvious to a person having ordinary skill in the art at the time the invention was made to use antennas and frequency signals in Brill’s apparatus as taught by Barbul to accurately align the primary coil and the secondary coil for effective power transmissions 
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Brill in view of Hilarion, in view of Nakayama, Ito et al. (US 5,661,391), hereinafter Ito.
         As to claim 18, Brill discloses all of the claim limitations except, a second positioning device that movably supports the second coil means in such a manner that at least one of a translational movement and a tilting movement of the second coil means in at least one spatial direction, out of a second original position, is possible.   

            It would have been obvious to a person having ordinary skill in the art at the time the invention was made to use motor actuator means in Brill’s apparatus to move the secondary coil in different positions as taught by Ito in order to improve charging efficiency.
               As to Claims 14-20, the method merely recites the steps of using the elements of the device as disclosed above. Thus, the method steps will be met during the normal operation of the apparatus described above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL BERHANU whose telephone number is (571)272-8430.  The examiner can normally be reached on M_F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew A. Dunn can be reached on Drew.Dunn@uspto.gov.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SAMUEL BERHANU/Primary Examiner, Art Unit 2859